Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141418                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MELISSA MEREDITH, as Personal                                                                            Brian K. Zahra,
  Representative of the Estate of JAMES                                                                               Justices
  TODD MEREDITH, Deceased,
               Plaintiff-Appellant,
  v                                                                 SC: 141418
                                                                    COA: 288507
                                                                    Wayne CC: 07-729397-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD SOUTHSHORE MEDICAL
  CENTER,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 8, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           d0126                                                               Clerk